Dismissed and Memorandum Opinion filed October 28, 2010.
 
 
In The
                                                                                                         
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00803-CV
NO. 14-10-00805-CV
NO. 14-10-00806-CV
____________
 
JAMES D. STRACHAN AND JAMES G. STRACHAN, Appellants
 
V.
 
BYRON K. BARCLAY, LORI A. HOOD, AND THE HONORABLE
JAMES H. SHOEMAKE (INDIVIDUALLY AND IN HIS CAPACITY AS JUDGE, 434TH DISTRICT
COURT), Appellees
 

 
On Appeal from the 434th District Court
Fort Bend County, Texas
Trial Court Cause Nos. 08-CV-163648,
05-DCV-146261 & 08-DCV-168631
 

 
M E M O R
A N D U M  O P I N I O N
These are attempted appeals from an order signed August 5, 2010. 
The clerk’s records were filed on September 14, 2010 and September 18, 2010.  
Generally, appeals may be taken only from final judgments.  Lehmann
v. Har‑Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory
orders may be appealed only if permitted by statute.  Bally Total Fitness
Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co.,
Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).  The
order appellants attempt to appeal is an order granting attorneys fees and
court costs caused by a tertiary recusal motion.
On September 20, 2010, notification was transmitted to the
parties of this court’s intention to dismiss the appeals for want of
jurisdiction unless appellants filed a response demonstrating grounds for
continuing the appeal on or before October 1, 2010.  See Tex. R. App. P.
42.3(a).
            Appellants filed a motion to extend time to file their brief,
but failed to demonstrate that this court has jurisdiction over the appeal.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
 
Panel consists of Chief Justice
Hedges and Justices Anderson and Brown.